Citation Nr: 0500807	
Decision Date: 01/12/05    Archive Date: 01/19/05

DOCKET NO.  01-04 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
a right knee disability.

2.  Entitlement to service connection for a chronic back 
disability, including as secondary to the service-connected 
right knee disability.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

The veteran and his chiropractor



ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1982 to 
March 1988.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan, which declined to grant an evaluation in excess of 
10 percent for a right knee disability, and an August 2002 
rating decision that denied service connection on a secondary 
basis for a chronic back disability. 

Also, in November 2002, the veteran sought to reopen a claim 
of service connection for hypertension and a heart condition 
(mitral valve replacement).  In August 2002, the RO granted 
service connection for a chronic heart condition, 
particularly valvular heart disease with mitral valve 
replacement, and assigned a 60 percent disability evaluation.  
The RO should clarify whether that decision addressed the 
issue of hypertension, and if not, address such claim 
accordingly.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran is entitled to a notification letter for a 
secondary service connection claim, in compliance with the 
Veterans Claims Assistance Act, 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002), and 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2004).

In light of the VCAA, further evidentiary development is 
necessary.  

Right knee

The most recent VA examination in April 2004 indicated the 
veteran complained of severe pain on active flexion at 30 
degrees.  Passive movement was not possible because of 
physical reluctance.  

Though the examination contained some findings addressing 
specific diagnostic codes, Beverly v. Brown, 9 Vet. App. 402 
(1996), the examiner did not pointedly address certain 
factors in 38 C.F.R. §§ 4.40 and 4.45, DeLuca v. Brown, 
8 Vet. App. 202 (1995) (holding that an examination must 
account for other regulatory provisions that may have an 
impact on the rating).  Silence is insufficient to show the 
lack of symptomatology.  Wisch v. Brown, 8 Vet. App. 139 
(1995).  The veteran should be afforded another examination.

Low back disorder

The veteran appeared at a July 2002 hearing before a Decision 
Review Officer concerning his secondary service connection 
claim for a back disorder.  Another witness, T. Moses, D.C., 
testified that he began treating the veteran in July 2001, 
and found subluxation or displacement of the L4 and L5 
vertebrae, with compression of the nerve root and 
degenerative arthritis of the low back.  Additionally, the 
back showed displacement posteriorly or backwards of the 
ilium on the sacrum.  In terms of a causal relationship, 
given the veteran's history of a right leg injury, and his 
attempts to stay away from it, the weightbearing shift 
sheered the support of ligaments between the sacrum and the 
ilium.  The back disorder indicated a long-term situation, 
meaning more than five years, because of arthritic 
accumulation.  

The veteran testified that he had hurt his back in the 
military when he "jerked" it.  The veteran stated he was 
treated in service.  Other than that, the veteran did not 
recollect any other acute trauma.  

Also of record is a December 2002 statement from M. 
Soulliere, D.C., that it was at least as likely as not the 
veteran's low back disorder was caused by or was a result of 
his right knee disability.

On the other hand, a VA examination in July 2002 did not 
diagnose the veteran as having a back disorder.  Rather, the 
examiner stated that the veteran had a subjective complaint 
of pain, with manifested limitation of motion.  The 
subjective complaint of pain was inconsistent due to the lack 
of objective findings.  As no low back condition was found, 
the question of a relationship to his right knee disability 
was moot.  

In January 2003, the examiner was asked to review that 
conclusion due to recent radiology findings that showed facet 
degenerative changes in the lower lumber spine L5-S1.  The 
examiner opined that after reviewing all of the material it 
was not likely that the veteran's service connected knee 
condition was aggravating his lumbar spine.

At an April 2004 VA examination, a physical assessment showed 
normal lumbar lordosis, and no objective evidence of pain.  
The veteran complained of severe pain on touching the skin, 
and resisted motion to complete 0 degrees in all directions.  
The examiner recited an April 2004 CT scan report with an 
impression of degenerative changes involving the facet joints 
and at the level of L4-L5 as well as L5-S1.  In the addition, 
there was degenerative disease at L4-L5 with concentric 
bulging of the disc.  The examiner stated that minor facet 
arthritis was appreciated along with early degenerative 
changes, and that he had not changed his opinion that the 
veteran's right knee disability had not caused or contributed 
to development of the low back condition.

Due to the conflicting evidence, the veteran should be 
afforded another VA examination for the purposes of obtaining 
a nexus opinion, both on direct and secondary service 
connection theories.  The veteran should be scheduled with a 
different VA examiner than the one who performed the 
examinations discussed above.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should send a VCAA notice 
letter advising the veteran of the 
evidence necessary for secondary 
service connection.

2.  The veteran should be scheduled for 
a VA medical examination, with a 
different VA examiner, and the RO 
should forward the veteran's claims 
file to the examiner to be reviewed in 
conjunction with examinations for the 
following:

(a)	Determine the current 
severity of right knee 
disability.  The examination 
should include range of motion 
studies, commentary as to the 
presence of instability, and the 
extent of any painful motion or 
functional loss due to pain, 
weakness, and fatigability; and
(b)	Clarify the diagnosis of any 
low back disorder and for the 
purposes of a nexus opinion.  
The examiner should opine 
whether it is at least as likely 
as not that any low back 
disorder is directly related to 
service; or proximately due to 
or the result of the service-
connected right knee disability; 
or aggravated by the service-
connected right knee disability.  

All opinions and conclusions expressed 
must be supported by a complete 
rationale in a report.  

3.  Then, the RO should readjudicate 
the veteran's claims for an increased 
rating for a right knee disability, and 
service connection for a low back 
disorder as directly related to 
service, and as a secondary disorder to 
the service-connected right knee 
disability.  If the determination of 
these claims remains unfavorable to the 
veteran, the RO must issue a 
supplemental statement of the case and 
provide him a reasonable period of time 
in which to respond before this case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C.A. §§ 5109B, 7112).

	                  
_________________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




